Title: To George Washington from Henry Helmuth and William Hendel, 12 June 1795
From: Helmuth, Henry,Hendel, William
To: Washington, George


          
            Sir,
            Philadelphia June 12th 1795
          
          We, the Subscribers, have repeatedly visited the unhappy prisoners Mitchell and Vigol, and think it our duty to acquaint your Excellency, that Vigol has given us undoubted proofs of real insanity. The goodness of the President will doubtless see nothing of the Interfering officious character in this humble address; but look upon it as a token of humanity and feeling towards the unhappy prisoners. We are with consideration of great respect and Esteem your mo. obt & mos. hble servts
          
            J. Henry Ch. HelmuthWilliam Hendel
          
        